Opinion of the court by
No briefs have been filed in this cause, and since it is provided in the rules of practice in this court (rule 4, 5 Okla., v.) that "counsel shall file ten printed briefs in each case," and by rule 6, "In each civil case, counsel for plaintiff in error shall furnish a copy of his brief," etc., and, "in case of the failure to comply with the requirements of this rule, the court may continue, or dismiss the case, or affirm or reverse the judgment," the case will therefore be dismissed for failure to file briefs in the case in compliance with the rule.
All of the Justices concurring. *Page 212